           Case 2:18-cr-00035-TLN Document 59 Filed 05/15/20 Page 1 of 2


1    MICHAEL B. BIGELOW
     Attorney at Law
2    State Bar No. 65211
     1621 McClaren Dr.
3    Carmichael, CA. 95608
     Telephone: (916) 443-0217
4    Email:LawOffice.mbigelow@gmail.com
5    Attorney for Defendant
     Carlos Martinez
6
                     IN THE UNITED STATES DISTRICT COURT
7
                IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,        )    Case No. 2:18-cr-035 TLN
10                                    )
                Plaintiff,            )    STIPULATION AND ORDER MODIFYING
11                                    )    CONDITIONS OF RELEASE
          vs.                         )
12                                    )
     CARLOS MARTINEZ,                 )
13                                    )
                Defendant             )
14                                    )
15
          Plaintiff United States of America, by and through its
16
     counsel of record, and defendant, by and through defendant’s
17
     counsel of record, with the concurrence of defendant’s Pre-Trial
18

19
     Service Officer, Darryl Walker, hereby stipulate as follows:

20        Following sentencing, and by previous order, defendant was

21   ordered to self-surrender to BOP on June 1, 2020. That order was

22   modified to permit self-surrender on November 9, 2020, on

23   standard pre-trial conditions of release.
24        By this stipulation, with the concurrence of the
25
     defendant’s pretrial service officer, because Mr. Martinez has



                                          -1-
           Case 2:18-cr-00035-TLN Document 59 Filed 05/15/20 Page 2 of 2


1    been under supervision for over two years and has been compliant
2    the whole time, Mr. Martinez’ PTS Standard Conditions of Release
3
     are deemed by Mr. Walker as unnecessary. Accordingly, Mr.
4
     Martinez conditions of release are to be modified and he is to
5
     be returned to those conditions of release that were in place at
6
     the time of his original sentencing on March 12, 2020.
7
          Defendant’s conditions of release as here modified are to
8
     remain in place until such time as he self-surrenders to BOP on
9
     November 9, 2020, as previously ordered by this Court, or until
10
     such time as this order is modified.
11

12
     IT IS SO STIPULATED

13   DATED: May 15, 2020                      /s/Michael B. Bigelow

14                                            MICHAEL B. BIGELOW
                                              Attorney for Carlos Martinez
15
     DATED: May 15, 2020
16
                                              /S/Justine Lee
17                                            JUSTINE LEE
                                              Assistant United States Attorney
18

19
                                        ORDER
20
     IT IS SO ORDERED.
21

22
     Dated: May 15, 2020
23                                               Troy L. Nunley
                                                 United States District Judge
24

25




                                        -2-
